Citation Nr: 0725939	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher J. Boyle, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 to February 1965.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 rating decision of the Waco, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In May 2005, the Board denied service connection for PTSD.  
The veteran appealed that decision to the Court, resulting in 
a December 2006 joint motion by the parties (Joint Motion).  
By a January 2007 Order, the Court vacated the May 2005 Board 
decision and remanded the matter for readjudication 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion indicated that there was now sufficient 
information of record regarding an alleged stressor reported 
by the veteran to allow VA to request the U. S. Army and 
Joint Services Records Research Center (JSRRC) to attempt to 
verify the alleged event.

Specifically, the veteran reported a stressor event during 
service wherein he witnessed the death of a shipmate.  This 
occurred while his ship, the U.S.S. Kitty Hawk, was in port 
at Yokosuka, Japan.  The veteran indicated that his shipmate 
was painting the side of the ship while it was in port when 
the elevator (that normally moves aircraft) came down, 
decapitating him.  The veteran has narrowed the time frame of 
this event down to a period of less than three months from 
October 13, 1963, to December 31, 1963.  

Additionally, in August 2007, the veteran's representative 
submitted a statement that identified three crewmembers of 
the Kitty Hawk by name and date of death.  These deaths 
occurred in December 1963, February 1964, and March 1964.  
The representative indicated that the veteran had obtained 
these names from a commemorative book about the Kitty Hawk 
and believed that one of the named men may be the one whose 
death he witnessed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the pertinent 
stressor information of record (including 
the alleged circumstances of the 
shipmate's death during the period from 
October to December 1963 and the names and 
dates of death listed in the August 2007 
correspondence from the veteran's 
representative) to the JSRRC and request 
that that organization attempt to verify 
the claimed stressor.

2.  The RO must then make a determination 
as to whether the claimed stressor event 
is verified.  If, and only if, the alleged 
stressor is verified, the RO should 
arrange for the veteran to be afforded a 
VA psychiatric examination to determine if 
he has PTSD, in accordance with DSM-IV, 
based on the verified stressor event.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

